Citation Nr: 0812876	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  05-04 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of right hand 
injury and surgery, including scarring.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1961 to March 
1964. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the above claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has chronic pain, lost strength, 
nerve damage, and sensitivity to cold as a result of two in-
service surgeries.  The veteran's service medical records 
indicate that, in October 1961, he had a tumor of the right 
fourth finger and a cyst of the right ring finger removed, 
and, in April 1962, the veteran underwent an excision of 
endochondroma of the right third metacarpal.     

The veteran reported in his February 2004 claim that he has 
never sought medical treatment for his residuals of surgery, 
but has instead tried to live with the pain.  

The veteran was afforded a VA examination in June 2004; 
however, to date, no medical opinion has specifically 
diagnosed the veteran's right hand disability (e.g., whether 
there is muscle damage, neurological damage, limitation of 
motion, pain on repeated use, etc.), or adequately addressed 
whether any such disability is related to the veteran's in-
service surgeries, including the October 1961 tumor and cyst 
removal and the April 1962 endochondroma excision.  See 38 
U.S.C.A. § 5103A(d)(2).  A medical opinion is necessary to 
make a determination in this case.  As such, this case must 
unfortunately be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be conducted.  The 
examiner should identify any disorder of 
the right hand (e.g., muscle injury, lost 
strength, lost functionality upon use, 
lost range of motion, scarring, etc.).  
The examiner should also offer an opinion 
as to whether it is at least as likely as 
not (50 percent or greater probability) 
that any such disability was caused by the 
veteran's in-service right hand tumor, 
cyst, and endochroma removal surgeries.  
All conclusions should be set forth in a 
legible report.

2.  Thereafter, readjudicate the veteran's 
claim on appeal.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

